Third District Court of Appeal
                               State of Florida

                        Opinion filed December 21, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D16-2119
                        Lower Tribunal No. 92-20576A
                            ________________


                                    Jose Cruz,
                                    Petitioner,

                                        vs.

                            The State of Florida,
                                    Respondent.



     A case of original jurisdiction – Petition for Review.

     Jose Cruz, in proper person.

     Pamela Jo Bondi, Attorney General, for respondent.


Before WELLS, SHEPHERD and SALTER, JJ.


                           ON ORDER TO SHOW CAUSE

     SHEPHERD, J.
      On October 13, 2016, this court denied Jose Cruz’s most recent attempt to

seek review of the sentence entered below in lower court case number 92-20576A,

at the same time ordering Cruz to show cause why he should not be prohibited

from any further pro se appeals, pleadings, motions or petitions dealing with Case

No. 92-20576A. Cruz responded to the show cause order, but has not shown good

reason for not being prohibited from further pro se filings.1

      Accordingly, we direct the Clerk of the Third District Court of Appeal to

refuse to accept for filing in this court any further appeals, petitions or motions

relating to Cruz’s conviction and sentence in Case No. 92-20576A, unless they are

filed by a Florida Bar member in good standing.       Any such further unauthorized

pro se filings by Cruz will subject him to sanctions, including the issuance of

written findings forwarded to the Florida Department of Corrections for

consideration by it of disciplinary action. See 944.279(1), Fla. Stat. (2016).




1 Unbeknownst to this panel, Cruz previously was prohibited by this court from
further pro se filing concerning Case No. 92-20576A. Cruz v. State, 981 So. 2d
1272 (Fla. 3d DCA 2008).


                                          2